DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.

Claim Objections
Claims 5 and 18 are objected to because of the following informalities:  
Claim 5 is dependent of claim 5.
Claim 18 is a method claim, but claim 18 depended on claim 10, which is a device claim.
 Appropriate correction is required.

Double Patenting
Claims 1 – 20 of this application is patentably indistinct from claim 1 – 20 of Application No. 16/849,369, now U.S. Patent 11,314,696. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 17/707,231
Co-pending Application 16/849,369
1. An electronic device, comprising: 
a storage device; and logic, at least a portion of the logic implemented in circuitry coupled to the storage device, the logic to:





retrieve a document at a first instance for editing, the document being in an initial status, corresponding to a first state of a blockchain, maintained by a blockchain network; 

generate a first change in a document, wherein after the first change, a status of the document changes from an initial status that corresponds to a first state of a blockchain to a second status; 

send, to the blockchain network via a local network, the first change for storage in the blockchain as a second state, derived from the first state; 

retrieve the document at a second instance when the document is in a third status, the third status including a second change, performed subsequent to the first change; and 



link to the blockchain to retrieve a third state of the blockchain, the third state comprising the first change and the second change.


2. The electronic device of claim 1, where the logic is further operable to: provide a trust credential for linking to the blockchain network.

3. The electronic device of claim 2, wherein the trust credential comprises a cryptographic key, a whitelisted MAC address, or a whitelisted IP address.

4. The electronic device of claim 1, wherein the document comprises a real estate loan document or an auto loan document.

5. The electronic device of claim 5, wherein the second change is generated external to the electronic device.

6. The electronic device of claim 1, the first change comprising a first edit to the document, and the second change comprising a rejection or acceptance of the first change.

7. The electronic device of claim 1, wherein the first state is contained in a first block of the blockchain, the logic to send the first change for storage in a second block of the blockchain as a difference between the first state and the second state.

8. The electronic device of claim 4, wherein the logic is operable to send the first change for storage in the second block of the blockchain, by storing an entirety of the document, including the first change.


9. The electronic device of claim 4, the logic to send the first change for storage in the second block of the blockchain by specifying a document coordinate containing the first change.

10. The electronic device of claim 1, wherein the logic is further operable to send the first change for storage in the second block of the blockchain as a difference between the initial state and the second state.

11. The electronic device of claim 1, the first change comprises an object image, inserted into the document.

12. The electronic device of claim 1, wherein the third state of the blockchain comprises a plurality of changes to the document, with respect to the initial status, wherein the logic to present the plurality of changes in chronological order of change.

13. The electronic device of claim 1, wherein the electronic device is coupled to a local network.

14. The electronic device of claim 10, wherein the blockchain is maintained by a wireless or wired network of nodes having direct access to one another in a distributed ledger network, and the distributed network is coupled to the local network.


15. A method, comprising: 



retrieving a document at a first instance for editing, the document being in an initial status, corresponding to a first state of a blockchain, maintained by a blockchain network; 

generating a first change in a document, wherein after the first change, a status of the document changes from an initial status that corresponds to a first state of a blockchain to a second status; 

sending, to the blockchain network via a local network, the first change for storage in the blockchain as a second state, derived from the first state; 

retrieving the document at a second instance when the document is in a third status, the third status including a second change, performed subsequent to the first change; and 



linking to the blockchain to retrieve a third state of the blockchain, the third state comprising the first change and the second change.


16. The method of claim 15, further comprising providing a trust credential for linking to the blockchain network.




17. The method of claim 15, the first change comprising a first edit to the document, and the second change comprising a rejection or acceptance of the first change.

18. The method of claim 10, wherein the first state is contained in a first block of the blockchain, the logic to send the first change for storage in a second block of the blockchain as a difference between the first state and the second state.



















19. At least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed on a computing device, cause the computing device to:

 

retrieve a document at a first instance for editing, the document being in an initial status, corresponding to a first state of a blockchain, maintained by a blockchain network; 

generate a first change in a document, wherein after the first change, a status of the document changes from an initial status that corresponds to a first state of a blockchain to a second status; 

send, to the blockchain network via a local network, the first change for storage in the blockchain as a second state, derived from the first state;

retrieve the document at a second instance when the document is in a third status, the third status including a second change, performed subsequent to the first change; and 



link to the blockchain to retrieve a third state of the blockchain, the third state comprising the first change and the second change.










20. The at least one non-transitory computer-readable medium of claim 19, further comprising sending the first change for storage in the second block of the blockchain as a difference between the initial state and the second state, the first change comprising an object image, inserted into the document.
1. An electronic device, comprising: 
a storage device; and logic, at least a portion of the logic implemented in circuitry coupled to the storage device, the logic to:

provide a trust credential for linking to a permissioned network over a local network, the local network comprising a plurality of user devices; 

retrieve a document at a first instance for editing, the document being in an initial status, corresponding to a first state of a distributed ledger, maintained by the permissioned network; 

generate a first change in the document, wherein the document is in a second status after the first change; 



send, to the permissioned network via the local network, the first change for storage in the distributed ledger, in a second state; 


retrieve the document at a second instance when the document is in a third status, the third status including a second change, performed subsequently to the first change, the second change being generated by a user device, external to the electronic device, and coupled to the local network; and 
link to the distributed ledger to retrieve a third state of the distributed ledger, the third state comprising the first change and the second change.







9. The electronic device of claim 1, the trust credential comprising a cryptographic key, a whitelisted MAC address, or a whitelisted IP address.

2. The electronic device of claim 1, the document comprising a real estate loan document or an auto loan document.







3. The electronic device of claim 1, the first change comprising a first edit to the document, and the second change comprising a rejection or acceptance of the first change.

4. The electronic device of claim 1, the distributed ledger comprising a blockchain, wherein the first state is contained in a first block of the blockchain, the logic to send the first change for storage in a second block of the blockchain as a difference between the first state and the second state.

5. The electronic device of claim 4, the logic to send the first change for storage in the second block of the blockchain, by storing an entirety of the document, including the first change.

6. The electronic device of claim 4, the logic to send the first change for storage in the second block of the blockchain by specifying a document coordinate containing the first change.









8. The electronic device of claim 1, the first change comprising an object image, inserted into the document.

7. The electronic device of claim 1, wherein the third state of the distributed ledger comprises a plurality of changes to the document, with respect to the initial status, wherein the logic to present the plurality of changes in chronological order of change.













10. A method, comprising: providing a trust credential for linking an electronic device to a permissioned network; 

retrieving a document at a first instance, in an initial status, the initial status being represented in a first state of a distributed ledger maintained by the permissioned network; 

generating a first change in the document, wherein the document is in a second status after the first change; 




sending the first change to the permissioned network via a local network, for storage in the distributed ledger as a second state, derived from the first state;
 
retrieving the document in a third status at a second instance, the third status including a second change, performed subsequently to the first change, the second change being generated by a user device, external to the electronic device, and coupled to the local network; and 

retrieving the distributed ledger from the permissioned network via the local network, the distributed ledger being in a third state comprising the first change and the second change.

11. The method of claim 10, the distributed ledger comprising a blockchain, wherein the blockchain is maintained by a wireless or wired network of nodes having direct access to one another.

12. The method of claim 11, the first change comprising a first edit to the document, and the second change comprising a rejection or acceptance of the first change.

13. The method of claim 10, the distributed ledger comprising a blockchain, wherein the first state is contained in a first block of the blockchain, the method further comprising sending the first change for storage in a second block of the blockchain as a difference between the first state and the second state.

14. The method of claim 13, comprising sending the first change for storage in the second block of the blockchain, by storing an entirety of the document, including the first change.

15. The method of claim 10, wherein the third status comprises a plurality of changes to the document, the method comprising displaying the plurality of changes in chronological order of change.

16. The method of claim 10, the trust credential comprising a cryptographic key, a whitelisted MAC address, or a whitelisted IP address.

17. At least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed on a computing device, cause the computing device to: provide a trust credential for linking an electronic device via a local network to a permissioned network; 
retrieve a document in an initial status; the initial status being represented in a first block of a blockchain maintained by the permissioned network; 

generate a first change in the document, wherein the document is in a second status after the first change; 



send the first change for storage, via the local network to the permissioned network, in a second block of the blockchain, derived from the first block;

retrieve, the document, the document being in a third status, the third status including a second change, performed subsequently to the first change, the second change being generated by a user device coupled to the local network, external to the electronic device; and 

retrieve from the permissioned network via the local network a third block of the blockchain, the third block comprising the first change and the second change.

18. The at least one non-transitory computer-readable medium of claim 17, the document comprising a real estate loan document or an auto loan document.

19. The at least one non-transitory computer-readable medium of claim 17, the first change comprising a first edit to the document, and the second change comprising a rejection or acceptance of the first change.

20. The at least one non-transitory computer-readable medium of claim 17, the set of instructions to send the first change for storage in the second block of the blockchain as a difference between the initial state and the second state.


Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of co-pending application 16/849,369, now U.S. Patent 11,314,696.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “retrieve the document at a second instance when the document is in a third status, the third status including a second change, performed subsequent to the first change; and link to the blockchain to retrieve a third state of the blockchain, the third state comprising the first change and the second change.”
The claimed differences would be obvious to a programmer of ordinary skill in the art, because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
Therefore, it would have been obvious to modify the instant claims in order to enable track and manage edits in an efficient manner.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 – 20 could be allowable upon receiving and approved of Terminal Disclaimer (TD or e-TD) and after a new search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ansari (USPGPUB 2017/0220815), which discloses a processing system for submitting first blockchain transaction to a blockchain; submitting second blockchain transaction to the blockchain and receiving approval command for document that is included in the second transaction from the system. Generating and submitting third blockchain transaction that satisfies conditions for release of the document to a set of intended recipients to the blockchain in responsive to the command, where the third blockchain transaction is linked to the first and second transactions.
Nelson (USPGPUB 2019/0220815), which discloses transmitting a request to a user computing device associated with a user to indicate whether the user is in route to a physical location. An access code for granting access to an assigned specific storage compartment is transmitted to the user-computing device associated with the user. An indication that the user is in route to the physical location, is received. A storage status of the assigned specific storage compartment is updated as a second storage status in response to receiving the indication that the user is in route to the physical location. A current storage status of the assigned specific storage compartment is displayed.  Leonard (USPGPUB 2019/0385229), which involves generating a first additional block comprising a record of a payment related to obligation memorialized in mortgage loan agreement. A second additional block memorializing authentication of electronic artifact including visual inspection of a hardcopy file stored at a physical location is generated, where the authentication being conducted on a uniquely identified mobile smart device corresponding to the participant or other participant. Granted access rights to each of the first additional block, the second additional block, a third additional block and a fourth additional block are established. A portion of the blockchain authorized through the granted access rights is transmitted to the participant or other participant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 16, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162